Grant, C. J.
(after stating the facts). 1. By the deed and the declaration accompanying it, Henry Williams had only a life estate in the land, and at his death the title revested in complainant. Had the declaration been incorporated in the deed, no question would arise as to its effect. As between the parties, the same effect -must be given to the words when found in the declaration as when found in the deed. Only creditors of Henry Williams, and purchasers in good faith and for a valuable consideration, have rights in the property superior to those of the grantor and grantee.
2. Mrs. Williams was not a purchaser for a valuable consideration. She did not loan this money to her husband with any express agreement that these premises were to be conveyed to her in consideration for the loan. The money transaction was such as is common between husband and wife.
3. It is urged that this deed was made to defraud the creditors of complainant and defendant Julia, who were copartners in business at the time, and that, therefore, equity will not interfere. We find no tangible evidence to sustain this theory.
4. Mr. Henry Williams and his wife at one time executed a deed to one Archibald Campau. Mr. Campau subsequently redeeded the land to Mr. Williams. Defendant’s counsel urges that there is nothing upon this record to show that Mr. Campau was not a bona fide purchaser, and, the presumption being that he is one, that Mrs. *481Williams is entitled to the same protection that would be given to Mr. Campau if a bona fide purchaser. This might be true if Mr. Campau had made the deed direct to her; but where property is conveyed by a trustee to a bona fide purchaser, and the title to the property is reconveyed to the trustee, the trust reattaches. % Perry, Trusts, § 830.
5. It is urged that defendant Julia is, in any event, entitled to an accounting for the rent of that part of the building occupied by complainant during her husband’s lifetime. As already said, there is nothing in the record to indicate the existence of the relation of landlord and tenant, except the mere fact that the title was in the father, and a portion of the building occupied by the son. Whatever presumption might arise under the circumstances of this case, we need not consider. If complainant was bound to account to any one for the rents, it would not be to Mrs. Williams, but to the estate of Henry Williams.
Decree affirmed, with costs:
Montgomery, Hooker and Moore, JJ., concurred. Long, J., did not sit.